ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_09_FR.txt. 240

OPINION DISSIDENTE DE M. PETREN

A mon regret, il m’a fallu voter contre l’arrêt dans son ensemble et je
dois y joindre une opinion dissidente.

En la présente affaire comme en l’affaire parallèle de la Compétence en
matière de pêcheries (Royaume-Uni c. Islande), la question essentielle
posée à la Cour est de savoir si l'élargissement par l’Islande, à partir du
1°" septembre 1972, de sa zone de compétence exclusive en matière de
pêcheries de 12 à 50 milles est fondé en droit international. Le parallélisme
entre les deux affaires s'étend aussi à la source de la compétence de la
Cour, qui est exclusivement à rechercher, en l’un et l’autre cas, dans
Paccord conclu entre les Parties en 1961; or les passages des notes
échangées en 1961 qui concernent la compétence sont identiques d’une
affaire à l’autre. A défaut d’une jonction des deux affaires, qui m’aurait
paru souhaitable, qu’il me soit au moins permis de me référer largement
à mon opinion dissidente en l'affaire Royaume-Uni c. Islande. Comme
dans cette autre affaire et pour les mêmes raisons, je trouve: a) que, en
ne se prononçant pas sur la conformité de l'élargissement de la zone
islandaise de pêche avec le droit international, la Cour omet de remplir la
tâche qui lui incombe; b) que, en consacrant l'arrêt à des questions de
droits préférentiels et historiques ainsi qu’à des questions de mesures de
conservation, la Cour dépasse la compétence strictement limitée que
Paccord de 1961 lui confère.

Pour les raisons indiquées dans mon opinion dissidente en l’autre
affaire, j'estime que c’est contrairement au droit international en vigueur
que l’Islande a élargi sa zone de pêche. Or il ressort clairement des motifs
du présent arrêt que la première partie de son dispositif, en déclarant
inopposable à la République fédérale d'Allemagne l’extension unilatérale
des droits de pêche exclusifs de l’Islande, se fonde uniquement sur des
considérations visant les droits historiques de la République fédérale,
et que la Cour évite délibérément de prendre position sur la question de
la conformité de l’extension de la zone de pêche avec le droit international.
Dans ces conditions, il ne m’a évidemment pas été possible de voter pour
cette partie du dispositif.

* *

Dans Ja partie suivante du dispositif (al. 3 et 4), la Cour impose aux
Parties, sans le consentement de l’Isiande, l’obligation de négocier entre
elles une solution (devant inclure un régime de mesures de conservation)
de leurs divergences de vues concernant leurs droits de pêche respectifs

69
241 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

au-delà de 12 milles. Etant d’avis que la Cour dépasse les limites de sa
compétence en orientant l’arrêt vers l’établissement d’un régime de droits
préférentiels et historiques ainsi que de mesures de conservation, je vois,
à plus forte raison, un excès de pouvoir dans la création d’un devoir de
négocier, avec obligation de conclure, pour l’établissement d’un tel
régime.

Au paragraphe 70 la Cour constate que les mesures conservatoires
qu'elle a indiquées en la présente affaire le 17 août 1972 cessent d’avoir
effet à compter de la date de l’arrêt, ce qui est une conséquence inéluctable
des dispositions de l’article 41 du Statut. Après quoi la Cour déclare que
les négociations prescrites par l’arrét impliquent, eu égard aux circons-
tances de l’espèce, que les Parties ont l’obligation de tenir raisonnable-
ment compte de leurs droits réciproques et des nécessités de la conserva-
tion jusqu’à la conclusion des négociations. Que chaque Etat ait l’obliga-
tion de respecter les droits des autres Etats, cela est une évidence qui n’est
pas de nature à faire l’objet d’une constatation dans un arrêt, à moins qu'il
ne s’agisse précisément de créer ou de définir de nouveaux droits. Si la Cour
avait (intention d'imposer aux Parties, en remplacement des mesures
conservatoires expirées, l’obligation d’observer pendant les négociations
certaines restrictions dans leur activité de pêche, elle devrait le préciser
dans le dispositif de l’arrêt et ne pas se borner à une phrase vague dans les
motifs. Mais la vraie signification de ce passage est, à mes yeux, tout
autre. Il faut y voir un symptôme de ce que, dans le système de l'arrêt, la
Cour est à considérer comme possédant, jusqu'à un règlement définitif
du présent différend, une juridiction continue sur toutes les relations des
Parties en matière de pêcheries dans la zone comprise entre 12 et 50
milles. À mon avis, une telle juridiction ne saurait trouver de fondement
dans l’accord de 1961.

Sur la même partie du dispositif de l’arrêt, je me permets de formuler
une observation faisant suite à celles que j’ai énoncées dans mon opinion
en l’autre affaire. La Cour impose aux Parties l'obligation de fonder leurs
négociations sur une série de considérations, où l’on cherche en vain une
réponse à la question primordiale de savoir si les eaux situées entre 12 et
50 milles sont à considérer comme faisant partie de la zone de pêche de
l'Islande. Il ne faut guère d'imagination pour se rendre compte qu’une
divergence de vues persistante sur ce point pourrait bloquer les négocia-
tions dès le début. Selon que l’on répond à la question positivement ou
négativement, la République fédérale ne saurait prétendre à la même
survie de ses droits historiques, comme l’admet d’ailleurs l'arrêt en son
paragraphe 61. Ainsi la situation procédurale créée par le présent arrêt
est elle embarrassante. La requête a demandé quelle est la nature juridique
des eaux de pêche contestées, la Cour évite de répondre — comme l'aurait
voulu sa fonction judiciaire — et les Parties se voient enjoindre d'engager
des négociations pour la conduite desquelles une réponse aurait été
nécessaire. I] me paraît douteux que des négociations imposées dans de
telles conditions aboutissent.

70
242 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

Telles sont les raisons pour lesquelles je me suis vu obligé de voter
contre la deuxième partie du dispositif.

*

Reste la troisième et dernière partie du dispositif (al.5), concernant la
quatrième conclusion finale par laquelle la Cour est priée de dire et juger
que les actes des garde-côtes islandais visant à gêner, par la menace ou
l'emploi de la force, les navires de pêche immatriculés dans la République
fédérale d'Allemagne ou à entraver leurs opérations sont contraires au
droit international et que l'Islande doit à ce titre réparation à la Répu-
blique fédérale.

Cette demande, apparue dans le mémoire de la République fédérale
sur le fond, ne figurait pas dans la requête introductive d'instance
enregistrée au Greffe le 5 juin 1972. Dans son arrêt du 2 février 1973, la
Cour a déclaré qu’elle avait compétence pour connaître de la requête et
statuer sur le fond du différend. Cet arrêt était uniquement fondé sur le
paragraphe 5 de l’échange de notes de 1961 ainsi conçu:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de
l'Islande . .. mais aura Pobligation de notifier six mois à l'avance au
Gouvernement de la République fédérale d'Allemagne toute mesure
en ce sens; au cas où surgirait un différend en la matière, la question
sera portée, à la demande de l’une ou de l’autre partie, devant la
Cour internationale de Justice.»

Il s’agit donc de savoir si expression «un différend en la matière»
signifie que peuvent être soumises à la Cour non seulement la question de
la conformité d’un futur élargissement de la juridiction de l’Islande sur
les pêcheries avec le droit international, mais aussi des questions addition-
nelles telles que la présente demande en réparation. Si tel était le cas, il
faudrait encore que la constatation de la compétence de la Cour pour
connaître de la requête et statuer sur le fond du différend implique que
la Cour puisse aussi statuer sur une demande additionnelle visant des
incidents postérieurs à l'enregistrement de la requête. La question est
d'autant plus délicate en l’espèce que la Partie défenderesse a choisi de ne
pas se présenter devant la Cour et qu'il y a lieu d'appliquer l’article 53 du
Statut.

L’acceptation, par l’islande, de la juridiction de la Cour avait un
caractère exceptionnel. Il est évident que, dans l'intention du Gouverne-
ment islandais, elle était strictement limitée à la question de la conformité
de la prochaine mesure d’élargissement de la zone islandaise de pêche
avec le droit international. Vu l'atmosphère dans laquelle Paccord de

71
243 COMPÉTENCE PÊCHERIES (OP. DISS. PETRÉN)

1961 a été négocié, on doit supposer que le Gouvernement de la Répu-
blique fédérale était conscient de cette manière de voir du Gouvernement
islandais. C’est à un moment où les souvenirs laissés par la première
«guerre de la morue » étaient encore présents dans les esprits que l’Althing
a approuvé les deux accords de 1961 avec le Royaume-Uni et la Répu-
blique fédérale. L’eût-il fait s’il avait pensé accepter en même temps de voir
déférer à la Cour tout différend pécuniaire né d’un futur élargissement de
la zone istandaise de pêche? Voilà pourquoi je considère que la demande
en réparation formulée par la République fédérale ne relève pas de la
clause juridictionnelle de l’accord de 1961. Cela me dispense d’examiner
les conséquences du fait que cette demande ne figurait ni dans la requête
introductive d’instance ni dans l’arrêt sur la compétence.

La Cour se déclare compétente pour connaître de la demande en
réparation mais trouve qu’elle ne saurait y «donner suite », motif pris du
manque de preuves suffisantes. À mes yeux, la Cour ne devrait pas rejeter
ainsi la demande, car elle n’a pas offert à la République fédérale l’occasion
de compléter sa documentation au cours de la procédure orale confor-
mément à l’article 54 du Règlement de 1946. La procédure orale permet
notamment à la Cour d'amener par ses questions les plaideurs à compléter
les lacunes de la présentation de leurs thèses, ou même à retirer une partie
de leurs demandes.

La phrase finale du paragraphe 76 de l’arrêt semble impliquer que, si
la République fédérale renouvelait sa demande en réparation, la Cour
serait prête à l’examiner. Laissant de côté toute considération de droit de
procédure, je me bornerai à constater que mon interprétation de l’accord
de 1961 ne permet pas de lui accorder un effet aussi prolongé.

Il ressort de ce que je viens de dire qu’il m’a fallu voter contre la
dernière partie du dispositif.

(Signé) S. PETREN.

72
